Citation Nr: 1515259	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  05-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar warts of the feet.


(The issues of entitlement to service connection for a psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD), and entitlement to a compensable rating for plantar warts of the feet, are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony in support of the issue on appeal at Travel Board hearings held in December 2005 and May 2013 before undersigned Veterans Law Judges.  A transcript of each hearing has been associated with the record.

In May 2013, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7 107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a heating before all three VLJs involved in a panel decision.

In this case, during the May 2013 Travel Board hearing, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right hip disability is proximately caused by his service-connected plantar warts.  During the May 2013 Board hearing, he testified that he had surgery to remove plantar warts from his feet in service and developed recurring thick callous on the right foot.  He claims that the callous on his right foot pressed on the joint on the sole of his foot impacting a nerve, which resulted in pain with walking; he had to walk on the side of the foot, which threw off his body balance.  It is asserted that this caused an altered gait and resulted in excessive wear and tear on the right hip.  He also claims that he hurt his hip in 1965 while playing football in service.

The medical evidence of record shows a current diagnosis of degenerative joint disease of the right hip status post total hip replacement in April 2003.  Further, in a May 2008 letter, Ramsay F. Dass, M.D. wrote that the Veteran was seen in May 2008 regarding "his chronic problems of many years of his deformity of the feet including presence of plant[a]r wart leading to gait problems including knees, hips and vertebral column."

Based on the foregoing evidence, the Board finds that a medical opinion addressing the claimed relationship between the Veteran's right hip disability and service-connected plantar warts of the feet should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, Dr. Dass indicated in his May 2008 letter that his medical opinion was based on a "very informative report" of a podiatrist consultation the Veteran had on March 28, 2008.  However, this podiatrist's consultation report is not associated with the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's foot and right hip disabilities, specifically to include the March 28, 2008 podiatrist consultation report.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his bilateral foot and right hip disabilities since his discharge from the service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, the Board is interested in obtaining the report of a private podiatrist consultation conducted on March 28, 2008, as referenced in the May 2008 letter from Dr. R. Dass.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Medical Center (VAMC) in Detroit, Michigan and any associated outpatient clinics dated from November 2011 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of the Veteran's right hip disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability had its onset in service, or is otherwise related to his military service, including a claimed football injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right hip disability was caused or aggravated to any degree by service-connected plantar warts, specifically due to altered body balance and gait secondary to service-connected plantar warts. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for the opinions proffered.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________          ____________________________
             JAMES L. MARCH                               DENNIS F. CHIAPPETTA
                    Veterans Law Judge                                     Veterans Law Judge
                Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




